[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (DOCKET ENTRY NO. 104)
The motion to strike the second count of the plaintiff's complaint is granted. CUIPA does not provide a private cause of action for the reasons set forth in King v. Ehorn, 8 CSCR 1299
(1993) (Rush, J.)
The motion to strike the third count of the plaintiff's complaint is denied. Paragraph 15 of the second count is incorporated in the third count and sufficiently alleges the necessary elements.
The motion to strike the sixth count of the plaintiff' s complaint is denied. The allegations of paragraph 12 are CT Page 4302 sufficient to place the defendant on notice as to the nature of the claims asserted.
RUSH, J.